Exhibit 10.1 Sales Agency Agreement of Shaanxi Jiali Pharmaceuticals Co., Ltd Party A: Shaanxi Jiali Pharmaceuticals Co., Ltd (Hereinafter referred to as Party A) Party B:(Hereinafter referred to as Party B) In order to expand product sales market and achieve win-win cooperation, according to Contract Law of The People's Republic of China and relevant laws and regulations, in line with the principles of equality and mutual benefit, on matters relating to sales agents, with mutual consent, agree as follows: Article 1: Agency products and prices Generic Name Specifications Suggested Retail Price Supply Price Article 2: Agency Qualifications If Party B obtains the sales right of Party A, according to the requires of GSP, Party B shall provide the appropriate legal qualificationmaterials, photocopy of identity cards of the person who is responsible for the development of products of Party A, letter of authorization of Party B and other related materials to Party A for the record. Party A is responsible for providing a copy of the product required certificates, quality standards, production approval, price approval, the original materials of instruction, sample boxes and the original letter of authorization and the product promotional information, etc to Party B. Article 3: Agency Areas Party B is responsible for sales of the following areas (OTC) markets when Party A agrees to grant. Party B shall make full use of its own power and network to promote the sales of the product. Party B must enter into separate agreements with the Party A for the expansion of sales areas.
